CORRECTED



    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 21-0803V
                                       UNPUBLISHED


    JULIE R. BEDOGNE, as personal                           Chief Special Master Corcoran
    representative of the estate of
    VINCENT R. BEDOGNE,
                                                            Filed: June 30, 2022
                        Petitioner,
    v.                                                      Special Processing Unit (SPU);
                                                            Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                 Table Injury; Influenza (Flu); Guillain-
    HUMAN SERVICES,                                         Barré syndrome (“GBS”).

                       Respondent.


Scott William Rooney, Nemes, Rooney, P.C., Farmington Hills, MI, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       Julie R. Bedogne (“Petitioner”), as personal representative of the estate of Vincent
R. Bedogne (“Mr. Bedogne”) has pursued this petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petition filed January 26, 2021 (ECF No. 1) (filed by Mr. Bedogne); Notice
(EF No. 11) (reflecting Mr. Bedogne’s subsequent death); Order (ECF No. 20) (amending
the case caption); Amended Petition (ECF No. 39).

      Petitioner alleged that as a result of an influenza (“flu”) vaccine administered to Mr.
Bedogne on September 26, 2019, Mr. Bedogne suffered from Guillain-Barré syndrome
(“GBS”). Amended Petition at 2-4. Petitioner further alleged that Mr. Bedogne continued
1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
to suffer from GBS symptoms at the time of his passing on February 1, 2021, and that
said symptoms were a factor in his cause of death. Id. at 3. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On June 30, 2022, Respondent filed a combined Rule 4(c) Report and Proffer in
which he concedes that Petitioner’s claim meets the Table criteria for GBS.
Respondent’s Rule 4(c) Report and Proffer at 8 (citing 42 C.F.R. § 100.3(a), (c)).
Respondent further agrees that Petitioner has satisfied the Act’s other statutory and
jurisdictional requirements. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.
                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




                                           2